Title: William Wirt to Thomas Jefferson, 24 July 1815
From: Wirt, William
To: Jefferson, Thomas


            
              Dear Sir.  Richmond. July 24. 1815.
              Henry’s resolutions, as given by Judge Marshall, were copied from Prior Documents. Your conjecture that the 5th resolution was the 5th as offered by Mr Henry, or at all events that which produced “the bloody debate” derives great strength from the resolutions of Rhode Island of which I enclose you a copy. These were obviously copied with a few slight variations from the Resolutions of Virginia, and retain the 5th resolution which was expunged here. But how did this 5th resolution get to Rhode Island, having been expunged from the our Journalshere?—probably by a letter from George Johnston, or some other patriot in our house. I think you are mistaken in supposing that George Johnston wrote the resolutions. Mr Edmund Randolph has left a history of Virginia in which he says that William Fleming wrote them. And Mr  Henry, on the back of the resolutions left by him, of which I sent you a copy, expressly says that he wrote them himself on the blank leaf of an old law book, and shewed them only to George Johnston and William Fleming before they were offered to the house. Judge Tyler says on the parol statement of Mr Henry, that they were written by him on the blank leaf of an old Coke upon Littleton. Nor does it seem to me that the style of the resolutions is at all above Mr Henry, but, on the contrary, very much like him. There remain in the office of the clerk of the House of Delegates full several of his original letters fully equal to the Resolutions in point of composition.—
              It would form a very interesting back ground to the portrait of Henry in exhibiting his resolutions, to give a sketch of the distinguished members  who opposed them. I have been attempting some, of whom I write by information, without the aid of any personal knowledge, save the little which I saw of Mr Pendleton and Mr Wythe after they were in ruins. Will you take the trouble to examine these sketches of character and to correct or to enlarge them where they require it.—You have not the journal of ’65—I send you a list of the members, and beg you to give me a sketch of any others who may strike you as deserving it. Landon Carter  was a writer. I have seen his pamphlet in support of the Two  Penny act, and thought it very well—I have been able to learn nothing more of him. Mr Thomas L. Lee is highly spoken of by Mr E. Randolph; but not as a public speaker. I would be obliged to you to mark off those of the members who were considered as composing the aristocracy of the day. and if you could add a statement of the differences between the classes of society and the lines of demarcation which seperated them, you would oblige me very much.
              Will you give me leave to found myself on your statements in the following particulars—1st in regard to the project of the loan office and its defeat—2 In regard to Josiah Philips—and 3rdly as to the addresses from congress prepared by Henry & Lee, and superseded by those from Jay & Dickinson?—You may rely upon it that I shall make no use of your name, except so far as you may permit it.—
              I do not perceive that Robert C. Nicholas was a member of the House in ’65—Edmund Randolph says that he came in, on the death of Peyton Randolph, and, in his place, as the delegate for Wms Burg. The interest which you take in every thing that relates to the history and character of Your country, saves me the necessity of those frequent apologies which I should otherwise feel myself bound to make to you for the frequency trouble I give you.
              It has just occurred to me that as you saw Mr Henry in 59–60 it will be in your power to give me a more distinct picture of his mind,  information & manners at that period, than any other person who has described him to me—That was three years before his display in the parson’s cause—before he had studied the law and before his talent for public speaking is said to have been dreamed of—Will you be so good as to tell me how he struck you at that time.
              your much obliged friend & servantWm Wirt
            
            
              P.S. The manuscript Journal of ’65 is not to be found.—Philips was indicted, tried and convicted & executed for Robbery. I have now the original indictment with the names of the witnesses before me and will send you a copy if you desire it.
            
          